Citation Nr: 1731048	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-26 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter

ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to September 1971, to include service in the Republic of Vietnam.  The Appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals on appeal from a September 2011 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin (Agency of Original Jurisdiction (AOJ)).  The RO in St. Louis, Missouri has assumed the role of AOJ.

In August 2016, the Appellant and her daughter testified, via videoconference, before the undersigned Veterans Law Judge.  A copy of that transcript is of record.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

At the August 2016 Board hearing, the Appellant withdrew her appeal relating to her claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.



CONCLUSION OF LAW

The criteria for withdrawal of the Appellant's claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant, or her authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  In the present case, at the August 2016 Board hearing, the Appellant, in the presence of her representative, withdrew the claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  See Board Hearing Transcript, pp. 2-3.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Accordingly, the Board finds that the Appellant's withdrawal of the claim based on 38 U.S.C.A. § 1318 was well-informed; thus, the Board no longer has jurisdiction to review that issue, and the appeal, as it pertains specifically to that issue, is dismissed.  38 U.S.C.A. § 7105(b)(2).


ORDER

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed.






REMAND

As for the remaining issue on appeal, entitlement to service connection for the cause of the Veteran's death, additional development is required before appellate adjudication.

The Appellant contends that the Veteran's death was caused by his period of service, specifically his exposure to Agent Orange.  The record reflects that the immediate cause of the Veteran's death was cardiac arrest; an underlying cause for cardiac arrest was not provided.  See Death Certificate.  An autopsy was not performed.  At the time of his death, the Veteran had received treatment for hypertension.  However, a specific heart disability was never diagnosed.  

The Appellant has testified that the Veteran often complained of left shoulder pain, but never sought treatment.  She contends that the Veteran's hypertension may be related to his Agent Orange exposure.  Alternatively, she states that the Veteran's left shoulder pain was indicative of an undiagnosed form of ischemic heart disease.  In support of her claim, she submitted a letter from the Veteran's treating physician, in which he concludes that the Veteran may have had atherosclerotic heart disease.  See Letter from Dr. G.D.Q dated October 17, 2011.  

Given these facts, the Board requires an adequate medical opinion to determine whether the Veteran's hypertension was caused by his Agent Orange exposure, and whether the hypertension ultimately caused or materially contributed to his death, or alternatively, whether the cardiac arrest was related to any possible ischemic heart disease.  38 U.S.C.A. § 5103A(d).

It also appears that medical treatment records from Dr. G.D.Q, the Veteran's primary care doctor, and Dr. D.W., the Veteran's eye doctor are missing.  Upon remand, the RO should attempt to obtain the necessary authorizations to obtain these records.
Accordingly, the case is REMANDED for the following action:

1. Contact the Appellant and her representative and request the Appellant complete, sign, and return a VA Form 21-4142, Authorization and Consent to Release Information to allow VA to request the Veteran's complete records from Dr. D.G.Q. and Dr. D.W.  Please note: the record reflects that Dr. D.G.Q.'s practice may have been taken over by the University of Missouri.  See Board Transcript, pp. 15-17.  Any records obtained or negative responses received should be associated with the claims file.

2. Upon completion of records development, forward the claims file to an appropriate VA clinician for an opinion.  The complete claims file must be made available to the clinician and the clinician should indicate that the file was reviewed.  Upon review of the claims file, the clinician is asked to respond to the following:

    a) Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's hypertension disability caused or contributed substantially or materially to the Veteran's death?

    b) If the clinician finds that the Veteran's hypertension caused or contributed substantially or materially to the Veteran's death, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's hypertension disability was incurred in, caused by, or otherwise etiologically related to his period of service, to include his exposure to Agent Orange?  In providing this opinion, the examiner should review any updated studies regarding a relationship between hypertension and herbicide exposure, to include http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp (finding an association between hypertension and herbicide exposure for Army Chemical Corp Veterans who likely had above average exposure).

    c) Notwithstanding the responses to the above questions, is it at least as likely as not (a 50 percent or higher probability) that the Veteran had any form of ischemic heart disease?

    d) If the clinician finds that the Veteran did have any form of ischemic heart disease at the time of his death, is it at least as likely as not that the ischemic heart disease caused or contributed substantially or materially to the Veteran's death?

In responding to the above, the clinician must consider and discuss all pertinent medical evidence and provide complete rationale for all conclusions rendered.

3. Thereafter, readjudicate the claim.  If the claim remains denied, the appellant and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


